22 So.3d 361 (2009)
Martha VIA, Appellant
v.
MISSISSIPPI FARM BUREAU FEDERATION, Rankin County Farm Bureau, Rural Insurance Agency, Inc., Southern Farm Bureau Life Insurance Company, Southern Farm Bureau Casualty Company, Mississippi Farm Bureau Casualty Insurance Company a/k/a Farm Bureau Casualty Insurance Company, Tommy Allen, Marcus Martin, and Dan Martin, Appellees.
Martha Via, Appellant
v.
Mississippi Farm Bureau Federation, Rankin County Farm Bureau, Rural Insurance Agency, Inc., Southern Farm Bureau Life Insurance Company, Southern Farm Bureau Casualty Insurance Company, Mississippi Farm Bureau Casualty Insurance Company a/k/a Farm Bureau Casualty Insurance Company, Tommy Allen, Marcus Martin, and Dan Martin, Appellees.
Nos. 2008-CA-00782-COA, 2008-CA-00783-COA.
Court of Appeals of Mississippi.
November 10, 2009.
Mark Thomas McLeod, Mitchell Harry Tyner, Jackson, attorneys for appellant.
Dale G. Russell, Ken R. Adcock, Ridgeland, Sam E. Scott, Ellen Patton Robb, Ridgeland, attorneys for appellees.
EN BANC.
KING, C.J., for the Court.
¶ 1. Martha Via was one of five plaintiffs, including Barbara Rigdon, who filed a joint action against Mississippi Farm Bureau Federation, Rankin County Farm Bureau, Rural Insurance Agency, Inc., Southern Farm Bureau Life Insurance Company, Southern Farm Bureau Casualty Insurance Company, Mississippi Farm Bureau Casualty Insurance Company, Tommy Allen, Marcus Martin, and Dan Martin (hereinafter collectively referred to as "the Appellees") in the Circuit Court of Claiborne County on August 30, 1999. The claims alleged breach of contract, tortious breach of contract, fraud, conspiracy, intentional misrepresentation, negligent misrepresentation, intentional infliction of emotional distress, and negligent infliction of emotional distress.
¶ 2. Our supreme court ordered a severance of the cases. Thereafter, Via re-filed her claims in the Circuit Court of Hinds County, as did Rigdon, and the Appellees filed a motion to dismiss the claims. The trial court found that Via was statutorily barred from bringing the action and dismissed the case. Aggrieved, Via appeals the trial court's dismissal of her complaint.
¶ 3. On November 3, 2009, this Court issued its opinion in Barbara Rigdon v. Mississippi Farm Bureau Federation, 2008-CA-00777-COA, 22 So.3d 321, which dismissed that appeal for lack of jurisdiction. The material facts and controlling law in Rigdon and Via's case are the same. Therefore, for the reasons set forth in Rigdon, this Court dismisses Via's appeal for lack of jurisdiction.
¶ 4. THE APPEAL IS DISMISSED FOR LACK OF JURISDICTION. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.
LEE AND MYERS, P.JJ., IRVING, BARNES, ISHEE, ROBERTS AND *362 CARLTON, JJ., CONCUR. GRIFFIS AND MAXWELL, JJ., NOT PARTICIPATING.